Citation Nr: 1602791	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and drug and alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to obtain records of VA treatment.  In a January 2011 statement, the Veteran reports that he has been diagnosed with PTSD by Dr. Leamon at the Sacramento VA Medical Center (VAMC).  Additionally, the Veteran reports in February 2012 that he attends regular psychotherapy sessions through VA.  The VAMC records currently associated with the claims file only cover the period from March 11, 2011, through October 28, 2011.  Thus, it appears there is at least one additional relevant record prior to March 2011 and there may be additional relevant records after October 2011.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Records from the Sacramento VAMC dated before March 11, 2011, and after October 28, 2011, must be obtained and associated with the claims file.  

Of additional note, the Veteran's appeal listed only PTSD until 2012, when he began referencing claims for major depression and drug and alcohol abuse.  Because a veteran without medical expertise is not competent to diagnose his condition, a claim for mental disability is not limited to the disability claimed but rather incorporates any mental disability reasonably encompassed by the evidence in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran's depression and drug and alcohol abuse claims are thus incorporated in his previous PTSD claim because the psychiatric disabilities share symptomatology.   

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete records of treatment from the Sacramento VAMC for the period before March 11, 2011, and the period after October 28, 2011.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

2.  Contact the Veteran and provide him another opportunity to submit records of private treatment related to his claimed mental health disabilities, to include the treatment he reported receiving from Kaiser Permanente.

Provide the Veteran with medical release forms and request that he complete them, authorizing VA to obtain complete medical records from any private medical providers.  If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians and facilities.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




